TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00390-CV



            Jim Foley; Peggy Johnson; Terry Foley; J&C Investment, Inc.; and
                J&C Investment, Inc. d/b/a Foley Enterprises, Appellants

                                              v.

                      Unauthorized Practice of Law Committee for the
                            Supreme Court of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
       NO. GN500359, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellants have filed a motion to dismiss their appeal. We grant the motion and

dismiss the appeal.




                                           __________________________________________

                                           Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellants’ Motion

Filed: November 18, 2005